Order entered December 14, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01261-CV

  BLAKE SMITH, M.D., BAYLOR SCOTT & WHITE HEALTH SYSTEM, BAYLOR
 REGIONAL MEDICAL CENTER AT GRAPEVINE, TEXAS HEART HOSPITAL OF
  THE SOUTHWEST LLP D/B/A THE HEART HOSPITAL BAYLOR PLANO AND
                  RICHARD FEINGOLD, D.O., Appellants

                                            V.

                 HARRY JOHNSON AND LYNN JOHNSON, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-01488

                                         ORDER
       Before the Court is appellants’ Baylor Scott & White Health System, Baylor Regional

Medical Center of Grapevine, Texas Heart Hospital of the Southwest LLP d/b/a The Heart

Hospital Baylor Plano, and Richard Feingold D.O. December 12, 2016 unopposed motion for

extension of time to file a brief. Appellants’ motion is GRANTED. Appellants’ brief shall be

filed January 10, 2017. Any further extensions motions in this accelerated appeal will be

disfavored.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE